Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 19, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  131035(86)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  HARVEY GRACE,
           Plaintiff-Appellant,
                                                                   SC: 131035
  v                                                                COA: 257896
                                                                   Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
             Defendants-Appellees.
  ______________________________

                                  AMENDMENT TO ORDER

         On order of the Court, the order of December 17, 2007 is amended to correct a
  clerical error. The statement following the text of the order is corrected to read as
  follows:

               “Kelly and Young, Jr., JJ., would grant reconsideration.”




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 19, 2007                   _________________________________________
                                                                              Clerk